DETAIL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kunihiro et al. (US 20150274201 A1) in view of Inoue et al.  (US 20150336587A1) and in view of Kunihiro et al. (US20140012469A1).

Regarding claim 1: 
Kunihiro et al. disclose a steering support device configured to support a steering operation made by a driver of a vehicle, comprising:
acquiring an operation amount of the steering operation (The steering device 30 obtaining a steering force corresponding to the steering force applied to the steering wheel 4 from the driver, [0053]); 
adjusting the assist control amount according to the operation amount (The ECU 20 is capable to adjust the torques based on the operation amount, [0067]-[0068]);
Kunihiro et al. don’t teach a memory; processor communicable to the memory; and 
a set of computer-executable instructions stored on the memory that cause the processor to implement: acquiring map data representing a map; calculating a predicted position which is a position of the vehicle on the map at a certain point of time after the present time based on the map; calculating an assist control amount of the steering operation based on a road shape at the predicted position which can be identified from the map; executing a steering control based on the adjusted assist control amount, wherein the processor is configured to adjust the assist control amount such that the assist control decreases as the operation amount increases when the operation amount is larger than a predetermined threshold, the predetermined threshold being set as an upper limit of a range preset s the range in which the operation amount of the driver's steering operation is minute.

In the same field of endeavor, Inoue et al. teach:
a memory (memory, [0035]);
processor communicable to the memory (Central Processor Unit (CPU), [0035]); and 
a set of computer-executable instructions stored on the memory that cause the processor to implement (Program (instruction) stored in the memory (ROM), [0035]);
acquiring map data representing a map (acquiring map information (data) reference to the map database, [0051]);
calculating an assist control amount of the steering operation based on a road shape at the predicted position which can be identified from the map (the driving assist device 1 limits the amount of driving assist control based on the road shape, [0032]-[0033]);
executing a steering control based on the adjusted assist control amount (control the steering system based on the control signal from the driving assist, [0046]);
wherein 
the processor is configured to adjust the assist control amount such that the assist control decreases as the operation amount increases  (As the weight coefficient w which is the degree of limitation on the amount of driving assist control decreases, the amount of driving assist control increases, [0064], [0103]), when the operation amount is larger than a predetermined threshold the predetermined threshold being set as an upper limit of a range preset s the range in which the operation amount of the driver's steering operation is minute (When the difference between the limited machine input steering torque (wTa) and the driver input steering torque Td  (operation amount) is greater than a predetermined determination threshold value, the weight coefficient calculation unit 25 adjusts the weight coefficient w to a small value, [0103]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Kunihiro et al. in view of Inoue et al. and configure such as the device comprising a memory; processor communicable to the memory; and a set of computer-executable instructions stored on the memory that cause the processor to implement: acquiring map data representing a map; calculating a predicted position which is a position of the vehicle on the map at a certain point of time after the present time based on the map; calculating an assist control amount of the steering operation based on a road shape at the predicted position which can be identified from the map; executing a steering control based on the adjusted assist control amount, wherein the processor is configured to adjust the assist control amount such that the assist control decreases as the operation amount increases when the operation amount is larger than a predetermined threshold, the predetermined threshold being set as an upper limit of a range preset s the range in which the operation amount of the driver's steering operation is minute.
One of ordinary skill would have recognized that doing so, for a benefit of better maintaining the assisting control. 
Kunihiro et al. (US 20150274201 A1) as modified in view of Inoue et al. don’t teach calculating a predicted position which is a position of the vehicle on the map at a certain point of time after the present time based on the map. 

In the same field of endeavor, Kunihiro et al. (US20140012469A1) teach calculating a predicted position which is a position of the vehicle on the map at a certain point of time after the present time based on the map (estimating the future position of ta vehicle base on the curvature of the road show in the map which cause by the map MP1, [0014], [0175]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Kunihiro et al. (US 20150274201 A1) in view of Kunihiro et al. (US20140012469A1) to calculating a predicted position which is a position of the vehicle on the map at a certain point of time after the present time based on the map. 
One of ordinary skill would have recognized that doing so, for the purpose to estimate the turning curvature of the vehicle, [0011]).

Regarding claim 2:
Kunihiro et al. as modified remains as applied above.
Kunihiro et al. as modified, teach the steering support device, wherein the set of computer-executable instructions cause the processor to further implement: 
acquire a steering angle of a steering wheel of the vehicle (detect the steering angle of the steering member of the vehicle, [00115]), 
the assist control amount is calculated based on the steering angle acquired by the processor (compute the steering control amount based on the steering angle), [0115]-[0116]).



 Kunihiro et al. as modified don’t teach acquiring a current position of the vehicle;
calculating a target steering angle which is the steering angle to be achieved, based on the road shape at the predicted position which can be identified from the map wherein the predicted position is calculated based on the current position and the map.

Inoue et al. teach acquiring a current position of the vehicle (detects a current position of the own vehicle on a road, [0029]);
calculating a target steering angle which is the steering angle to be achieved, based on the road shape at the predicted position which can be identified from the map (calculates a target steering angle δ based on the curve radius and arc shape on the map (road shape) ([0119]-[0124]),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kunihiro et al., in view of Inoue et al. to acquiring a current position of the vehicle; calculating a target steering angle which is the steering angle to be achieved, based on the road shape at the predicted position which can be identified from the map
One of ordinary skills should have recognized that doing so, for the benefit to better control the vehicle.

Wherein, 
the predicted position is calculated based on the current position and the map. 

Kunihiro et al. (US 20150274201 A1) teach wherein, 
the predicted position is calculated based on the current position and the map (the future position is calculated based on the present position, [0043]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Kunihiro et al. (US 20150274201 A1) in view of Kunihiro et al. (US20140012469A1) wherein:
the predicted position is calculated based on the current position and the map (the future position is calculated based on the present position, [0043]).
One of ordinary skills should have recognized that doing so, for the benefit to direct the vehicle to the next position.

Regarding claim 3:
Kunihiro et al. as modified remain as applied above.
Kunihiro et al. further teach the steering support device, wherein the operation amount includes at least one of a rotation speed of a steering wheel of the vehicle, a detection value of a torque sensor which detects a steering torque applied to the steering wheel, and a rotation speed of a motor which generates an auxiliary steering torque according to the steering torque (a torque sensor that detect the torque associated with the steering wheel, [0070]-0072]).

Regarding claim 5:
Kunihiro et al. (US 20150274201 A1) as modified remain as applied above.
Kunihiro et al. (US 20150274201 A1) teach all the limitations except the steering support device, the steering support device, wherein when a steering direction of the operation amount and a steering direction of the assist control amount are opposite, the assist control amount to a smaller value as compared with when the steering direction of the operation amount and the steering direction of the assist control amount are the same.

Kunihiro et al. (US20140012469A1) teach wherein when a steering direction of the operation amount and a steering direction of the assist control amount are opposite, the assist control amount is adjusted to a smaller value as  compared with when the steering direction of the operation amount and the steering direction of the assist control amount are the same (When the assist torque is acted in the same direction as the driver steering torque, the assist torque can reduce a steering load of the driver (which one can interprets as increase the assist torque from the Electric Power Steering Device), compared with when the assist torque is acted in the direction opposite to the driver steering torque, the assist torque can increase the steering load of the driver (which one can interprets reduce or decrease the assist torque from the Electric Power Steering Device), [0037]-[0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Kunihiro et al. (US 20150274201 A1) in view of Kunihiro et al. (US20140012469A1) wherein the steering support device, the steering support device, wherein when a steering direction of the operation amount and a steering direction of the assist control amount are opposite, the assist control amount to a smaller value as 
One of ordinary skills should have recognized that doing so, for the benefit to better controlling the vehicle.

Regarding claim 6:
Kunihiro et al. (US 20150274201 A1) as modified remain as applied above.
Kunihiro et al. (US 20150274201 A1) as modified teach all the limitations except the steering support device, wherein when a steering direction of the operation amount and a steering direction of a motor configured to generate an auxiliary steering torque according to a steering torque applied to a steering wheel of the vehicle are opposite, the adjustment unit adjusts the assist control amount to a smaller value as compared with when the steering direction of the operation amount and the steering direction of the motor are the same.

Kunihiro et al. (US20140012469A1) teach the steering support device, wherein when a steering direction of the operation amount and a steering direction of a motor configured to generate an auxiliary steering torque according to a steering torque applied to a steering wheel of the vehicle are opposite, the adjustment unit adjusts the assist control amount to a smaller value  as compared with when the steering direction of the operation amount and the steering direction of the motor are the same (an operating direction of the assist torque TA from the EPS motor (auxiliary steering torque) is a direction opposite to the driver steering torque MT, a steering load of the driver is reduced, [0114]).

One of ordinary skills should have recognized that doing so, for the benefit of better controlling the steering of the vehicle.

Regarding claim 7:
Kunihiro et al. as modified remain as applied previously.
Kunihiro et al. as modified teach the steering support device, wherein the assist control amount is not adjusted when the operation amount is equal to or smaller than a predetermined threshold (the assist correction amount becomes zero (not adjusted), when the absolute value is smaller than a predetermined value, [0169]).

Regarding claim 8:
Kunihiro et al. disclose a support method executed by steering support device (driver assistance device, [description line 1]) configured to support a steering operation made by a driver of a vehicle, comprising: 
operation (The steering device 30 obtaining a steering force corresponding to the steering force applied to the steering wheel 4 from the driver, [0053]); 
adjusting the assist control amount according to the operation amount (The ECU 20 is capable to adjust the torques based on the operation amount, [0067]-[0068]);
Kunihiro et al. do not teach a method of acquiring map data representing a map; calculating a predicted position which is a position of the vehicle on the map at a certain point of time after the present time based on the map, calculating an assist control amount of the steering operation based on a road shape at the predicted position which can be identified from the map; executing a steering control based on the assist control amount adjusted by the adjustment unit;

Inoue et al. teach a driving assistance method comprising: 
acquiring map data representing a map (acquiring map information (data) reference to the map database, [0051]); 
calculating a predicted position which is a position of the vehicle on the map at a certain point of time after the present time based on the map.
calculating an assist control amount of the steering operation based on a road shape at the predicted position which can be identified from the map (the driving assist device 1 limits (calculates) the amount of driving assist control based on the road shape, [0032]-[0033]; 
executing a steering control based on the assist control amount adjusted by the adjustment unit (control the steering system based on the control signal from the driving assist, [0046]);

One of ordinary skill would have recognized that doing so, for a benefit of better maintaining the assisting control. 
Kunihiro et al. (US 20140012469 A1) as modified in view of Inoue et al. don’t teach calculating a predicted position which is a position of the vehicle on the map at a certain point of time after the present time based on the map. 

In the same field of endeavor, Kunihiro et al. (US20140012469A1) teach calculating a predicted position which is a position of the vehicle on the map at a certain point of time after the present time based on the map (estimating the future position of ta vehicle base on the curvature of the road show in the map which cause by the map MP1, [0014], [0175]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Kunihiro et al. (US 20140012469 A1) in view of Kunihiro et al. (US20140012469A1) to calculating a predicted position which is a position of the vehicle on the map at a certain point of time after the present time based on the map. 
One of ordinary skill would have recognized that doing so, for the purpose to estimate the turning curvature of the vehicle, [0011].

Regarding claim 9:
Kunihiro et al. as modified remain as applied in claim 1.
Kunihiro et al further disclose the steering support device, wherein the assist control amount is adjusted by multiplying the assist control amount by an adjustment gain corresponding to the operation amount (Target steering control amount can be calculated as total assist amounts × first gain + 1, [0155]), therefore the mathematical expressions claimed above appears to be a mere abstract idea and are not of patentable consequence by itself. The present combination of Kunihiro et al. as modified, utilizes the exact same inputs in the control amount calculation as does the claimed invention and is thus deemed obvious). Kunihiro et al. further teach when a steering direction of the operation amount and a steering direction of the assist control amount are the same, the adjustment gain is calculated corresponding to the operation amount according to a first gain map (The ECU 20 calculates the first gain according to the control map MP5-1 when the speed amount is compared with the predetermined amount been smaller, [0158]), and when the steering direction of the operation amount and the steering direction of the assist control amount are opposite, the adjustment gain is calculated corresponding to the operation amount according to a second gain map that is different from the first gain map (The ECU 20 calculates the second gain based on the vehicle speed V according to the control map MP6 different to the first gain, [0160]), and the first gain map and the second gain map are maps in which the adjustment gain corresponding to the operation amount is set (the first map MP5-1 and the second map MP6 are maps the ECU 20 use to determine the amount, [0164]).

Regarding claim 10:
Kunihiro et al. as modified remain as applied above.
is adjusted by multiplying the assist control amount by an adjustment gain corresponding to the operation amount (Target steering control amount can be calculated as total assist amounts × first gain + 1, [0155]) therefore the mathematical expressions claimed above appears to be a mere abstract idea and are not of patentable consequence by itself. The present combination of Kunihiro et al., as modified, utilizes the exact same inputs in the control amount calculation as does the claimed invention and is thus deemed obvious). Kunihiro et al. further teach when a steering direction of the operation amount and a steering direction of a motor for generating an auxiliary steering torque corresponding to a steering torque applied to a steering wheel of the vehicle are the same, the adjustment gain is calculated corresponding to the operation amount according to a first gain map, and when the steering direction of the operation amount and the steering direction of the motor are opposite, the adjustment gain is calculated corresponding to the operation amount according to a second gain map that is different from the first gain map (the rotor generates the motor torque as a steering assist force which is compared with the predetermined amount in the first gain map and also compare in the second map,[0053]-[0158]), and the first gain map and the second gain map are maps in which the adjustment gain corresponding to the operation amount is set (the first map MP5-1 and the second map MP6 are maps the ECU 20 use to determine operation the amount, [0164]).

Regarding claim 11:
Kunihiro et al. as modified remain as applied previously.
Kunihiro et al. as modified teach the steering support device, wherein the first gain map and the second gain map are set such that the adjustment gain corresponding to a common operation 


Regarding claim 12:
Kunihiro et al. as modified still remain as applied previously.
Kunihiro et al. as modified still teach the steering support device, wherein the first gain map and the second gain map are both set such that the larger the operation amount, the smaller the adjustment gain (Both gains are set such as the larger the absolute value , the smaller the dumping correction amount (force), [0155]-[164]).

Regarding claim 13:
Kunihiro et al. (US 20150274201 A1) as modified remain as applied in claim 1.
Kunihiro et al. (US 20150274201 A1) as modified teach all the limitations except, the steering support device, wherein: an adjustment amount of the assist control amount differs depending on whether a steering direction of the operation amount and a steering direction of the assist control amount are the same; the steering direction of the operation amount is a steering direction in which a steering torque is applied by a driver's steering operation, and the steering direction of the operation amount coincides with the steering direction of the driver's steering operation;


the steering direction of the operation amount is a steering direction in which a steering torque is applied by a driver's steering operation (the driver steering torque load (amount torque) is the steering torque load of the driver, [0038]) , and the steering direction of the operation amount coincides with the steering direction of the driver's steering operation (the steering direction of the torque load of vehicle system is the same (coincides) with the steering direction of the driver, [0038]); 
and the steering direction of the assist control amount is a direction in which the steering torque is applied by the steering support (the steering direction of the assist torque load is a direction in which the torque is applied by the vehicle itself (steering support), [0038]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Kunihiro et al. (US 20150274201 A1) in view of Kunihiro et al. (US20140012469A1) the steering support device, wherein: an adjustment amount of the assist control amount differs depending on whether a steering direction of the operation amount and a steering direction of the assist control amount are the same; the steering direction of the operation amount is a steering direction in which a steering torque is applied by a driver's steering operation, and the steering direction of the operation amount coincides with the steering direction of the driver's steering operation;


Regarding claim 14:
Kunihiro et al. (US 20150274201 A1) as modified remain as applied above.
Kunihiro et al. (US 20150274201 A1) as modified teach the steering support device wherein the motor is configured to generate an auxiliary steering torque according to a steering torque applied to a steering wheel of the vehicle (the motor is configured to an auxiliary force based on the steering torque, [0059], [0061] Kunihiro (US 20150274201 A1);
Kunihiro et al. (US 20150274201 A1) as modified don’t teach wherein: an adjustment amount of the assist control amount differs depending on whether a steering direction of the operation amount and a steering direction of a motor are the same, the steering direction of the operation amount is a steering direction in which a steering torque is applied by a driver's steering operation, and the steering direction of the operation amount coincides with the steering direction of the driver's steering operation, and the steering direction of the motor is a direction in which the steering torque is applied by the motor.

Kunihiro et al. (US 20140012469 A1) teach wherein: an adjustment amount of the assist control amount differs depending on whether a steering direction of the operation amount and a steering direction of a motor are the same (the assisting load is reduce (differ) whether the assist torque is acted in the same direction as the driver steering torque, [0038]) the steering direction of the operation amount is a steering direction in which a steering torque is applied by a driver's steering operation (the driver steering torque load (amount torque) is the steering torque load of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Kunihiro et al. (US 20150274201 A1) in view of Kunihiro et al. (US20140012469A1, wherein: an adjustment amount of the assist control amount differs depending on whether a steering direction of the operation amount and a steering direction of a motor are the same, the steering direction of the operation amount is a steering direction in which a steering torque is applied by a driver's steering operation, and the steering direction of the operation amount coincides with the steering direction of the driver's steering operation, and the steering direction of the motor is a direction in which the steering torque is applied by the motor.
One of ordinary skills should have recognized that doing so, for the benefit of controlling the steering of the vehicle.

Response to Amendment
Claim 1-14 are pending.
Claim 1-12 have been amended.
Claim 1- as amended have successfully overcome the 112 rejections associated with the 112(f) claim interpretation

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Kunihiro et al. has been retained to show some features already stated.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 271-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663